Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                               January 15, 2015

The Court of Appeals hereby passes the following order:

A15A0554. WIN-WIN INVESTMENT NETWORK, LLC v. CRIMSON
    PORTFOLIO, LLC AND STITES & HARBISON, PLLC.

        Upon consideration of appellee's MOTION TO DISMISS, it is ordered that
said motion be hereby GRANTED.



                                     Court of Appeals of the State of Georgia
                                                                          01/15/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.